UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 95-30412
                           Summary Calendar


                            RODNEY SANDERS,

                                                     Plaintiff-Appellant,


                                   VERSUS


                    THE UNITED STATES OF AMERICA,

                                                      Defendant-Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                        (No. 94-CV-1173-D)


                            January 8, 1996
Before REAVLEY, JOLLY, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rodney    Sanders   appeals    from    the   district   court's   order

dismissing his medical malpractice action, filed pursuant to the

Federal Tort Claims Act, 28 U.S.C. § 2871, et seq., following a

non-jury trial.    Sanders argues that the district court erred in

finding that he gave his informed consent to ear surgery.          He also

argues that he did not consent to Dr. Stephen Metzinger as the

primary surgeon.

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Sanders' appeal raises challenges to the district court's

factual findings, which are reviewed only for clear error. Fed. R.

Civ. P. 52(a).   This Court will set aside such findings only if,

based on the entire record, we are left with the definite and firm

conviction that a mistake has been made.    Burlington Northern v.

Office of Inspector General, 983 F.2d 631, 639 (5th Cir. 1993).

     Our review of the record reveals that the district court's

findings of fact and conclusions of law were not clearly erroneous.

Accordingly, the district court's judgment of dismissal is

     AFFIRMED.




                                2